NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4455-16T3

ABIR ELGHANDOUR,

          Plaintiff-Appellant,

v.

MARINA DISTRICT DEVELOPMENT
COMPANY, LLC, d/b/a BORGATA
HOTEL, CASINO & SPA,

     Defendant-Respondent.
_________________________________

                    Submitted October 9, 2018 – Decided November 8, 2018

                    Before Judges Messano and Gooden Brown.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Atlantic County, Docket No. L-5963-14.

                    Costello & Mains, LLC, attorneys for appellant
                    (Deborah L. Mains, on the brief).

                    Cooper Levenson, PA, attorneys for respondent
                    (Russell L. Lichtenstein and Alyson M. Tomljenovic,
                    of counsel; Jennifer B. Swift, on the brief).

PER CURIAM
      Plaintiff Abir Elghandour appeals from the Law Division's June 16, 2017

order granting summary judgment to defendant, Marina District Development

Company, LLC, d/b/a Borgata Hotel, Casino & Spa, and dismissing her

complaint alleging violations of the New Jersey Law Against Discrimination,

N.J.S.A. 10:5-1 to -49 (the LAD). We confine our review to the motion record

before the Law Division judge. Ji v. Palmer, 333 N.J. Super. 451, 463-64 (App.

Div. 2000).

                                      I.

      Plaintiff began working as a poker dealer in defendant's casino in 2006.

In 2010, plaintiff became a "casual poker dealer," that is, a dealer who worked

between one to five days per week as needed. Defendant used a computer

program to schedule the casual dealers, subject to changes made by the dealer

coordinator (DC), who could adjust schedules as required. All casual dealers

were required to follow the DC's scheduling adjustments, and the DC would give

plaintiff her specific table assignments. Plaintiff routinely reported to shift

managers Michael Brown and Steve Coyle, who in turn reported to Vincent

Alonge, Director of Poker Operations. None of these men controlled plaintiff's

table assignments.




                                                                       A-4455-16T3
                                      2
      In deposition testimony, plaintiff alleged that all three men touched her

without her consent on multiple occasions beginning in 2006 and ending in

2011, when plaintiff's resistance to their contact was acknowledged. She also

refused invitations from the men to attend parties. According to plaintiff, female

employees who accepted those invitations, and who had sexual relationships

with the men, received preferential schedule and table assignments at work. In

front of plaintiff, male shift managers would brag about sexual encounters with

certain employees.

      Plaintiff testified that beginning in 2007, she complained about this to

defendant's human relations department (HR). She claimed to have filed more

than twenty-five written complaints with HR, and complained about the conduct

through an employee hotline in June 2011. Plaintiff testified that HR had

documentation of those complaints. Lydia Waters, defendant's HR director,

testified in her deposition that in accordance with company policy and

procedure, HR documented all employee complaints.             However, plaintiff

produced only a case number assigned to her hotline complaint and no other

documents regarding her written complaints.

      On July 29, 2014, Waters suspended plaintiff for three days pending

further investigation. The suspension notice accused plaintiff of insubordination


                                                                          A-4455-16T3
                                        3
and abandonment of her work assignment on July 19 and 22. Plaintiff testified

at deposition about the events leading up to her suspension.

      On July 19, the DC assigned plaintiff to a "tournament game," where

players bet chips with no actual value, not a "live" game, where players use chips

with value. According to plaintiff, tournament games yield less tip money for

the dealers. After two hours, plaintiff left the tournament room and went to the

main "poker room," where she noticed a "junior" female dealer was dealing a

live game. Plaintiff immediately complained about the tournament assignment

to Coyle, Brown and the DC on the open floor of the poker room. She said that

she made a complaint that day or the next to HR. Plaintiff denied she was

insubordinate or that she left her assignment.

      On July 22, plaintiff signed her time card to deal a tournament game from

10:30 to 11 a.m. She re-signed her time card at 11 a.m. Defendant alleged

plaintiff purposely signed in for a poker game that she did not actually deal, but

plaintiff claimed the DC changed her schedule and told her to take her break at

10:30 after she had already signed in.




                                                                          A-4455-16T3
                                         4
      Defendant terminated plaintiff on August 5, 2014.1 An email from HR to

Alonge dated the same day, which plaintiff countersigned, notes the July 19

incident was part of a "pattern of argumentative behavior . . . addressed with

[plaintiff] on multiple occasions during [her] employment." Plaintiff denied the

charges and unsuccessfully contested her termination through defendant's

appeals process.

      When it moved for summary judgment, defendant produced the single

complaint made by plaintiff in its records.      That involved plaintiff's 2011

allegations that a female DC discriminated against her by scheduling her to deal

tournaments and not live games.             Defendant also produced multiple

unsatisfactory performance evaluations of plaintiff and citations for misconduct

during her employment.

      In his written statement of reasons that accompanied the order granting

summary judgment, the judge essentially concluded no other evidence in the

record corroborated plaintiff's bare assertions. He reasoned that plaintiff failed

to raise a genuine dispute as to material facts, and defendant was entitled to

judgment as a matter of law.



1
  Plaintiff said she received a termination letter on August 2, 2014, but none is
in the record.
                                                                          A-4455-16T3
                                        5
                                              II.

      Plaintiff contends the judge misapplied summary judgment standards

because a jury reasonably could conclude that defendant discriminated against

her because of her gender, both in terms of permitting a hostile work

environment and quid pro quo sexual harassment. Plaintiff also argues a jury

reasonably could conclude that defendant retaliated against her when she

complained by suspending her and then terminating her employment.             We

disagree and affirm.

      We review the grant of summary judgment de novo, applying the same

standard used by the trial judge, which

            mandates that summary judgment be granted "if the
            pleadings, depositions, answers to interrogatories and
            admissions on file, together with the affidavits, if any,
            show that there is no genuine issue as to any material
            fact challenged and that the moving party is entitled to
            a judgment or order as a matter of law."

            [Templo Fuente De Vida Corp. v. Nat'l Union Fire Ins.
            Co. of Pittsburgh, 224 N.J. 189, 199 (2016) (quoting R.
            4:46-2(c)).]

"The practical effect of [Rule 4:46-2(c)] is that neither the motion court nor an

appellate court can ignore the elements of the cause of action or the evidential

standard governing the cause of action." Bhagat v. Bhagat, 217 N.J. 22, 38

(2014).

                                                                         A-4455-16T3
                                          6
We must decide "whether the competent evidential materials presented, when

viewed in the light most favorable to the non-moving party, are sufficient to

permit a rational factfinder to resolve the alleged disputed issue in favor of the

non-moving party." Davis v. Brickman Landscaping, Ltd., 219 N.J. 395, 406

(2014) (quoting Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540

(1995)). We owe no deference to the trial court's legal analysis or interpretation

of a statute. The Palisades At Fort Lee Condo. Ass'n, Inc. v. 100 Old Palisade,

LLC, 230 N.J. 427, 442 (2017) (citing Manalapan Realty, LP v. Twp. Comm. of

Manalapan, 140 N.J. 366, 378 (1995)).

      The LAD prohibits employers from discriminating against employees

based upon their gender. N.J.S.A. 10:5-12(a).

                  To prove a LAD claim for hostile work
            environment sexual harassment, a plaintiff has the
            burden to demonstrate that "the complained-of conduct
            (1) would not have occurred but for the employee's
            gender; and it was (2) severe or pervasive enough to
            make a (3) reasonable woman believe that (4) the
            conditions of employment are altered and the working
            environment is hostile or abusive."

            [Griffin v. City of E. Orange, 225 N.J. 400, 413-14
            (2016) (quoting Lehmann v. Toys 'R' Us, Inc., 132 N.J.
            587, 603-04 (1993)).]

"'When the harassing conduct is sexual or sexist in nature,' as 'when a plaintiff

alleges that she has been subjected to sexual touchings or comments,' the first

                                                                          A-4455-16T3
                                        7
element 'will automatically be satisfied.'" Ibid. (quoting Lehmann, 132 N.J. at

605).

        The Court in Lehmann also described the elements of quid pro quo sexual

harassment:

              Quid pro quo sexual harassment occurs when an
              employer attempts to make an employee's submission
              to sexual demands a condition of his or her
              employment. It involves an implicit or explicit threat
              that if the employee does not accede to the sexual
              demands, he or she will lose his or her job, receive
              unfavorable performance reviews, be passed over for
              promotions, or suffer other adverse employment
              consequences.

              [132 N.J. at 601.]

        In this case, not a shred of evidence in the motion record supports

plaintiff's claims of hostile environment or quid pro quo sexual harassment.

Virtually all citations to the motion record contained in plaintiff's appellate brief

regarding her claims of sexual harassment reference her own deposition

testimony, interrogatory answers or statements she made to defendant's

representatives when she appealed her termination. Plaintiff's limited references

to other witnesses, or to women who allegedly received favorable treatment for

yielding to sexual advances, fail to identify them with anything other than a

single name. The record does not contain statements, certifications or deposition


                                                                             A-4455-16T3
                                         8
testimony from any of them, nor does the record corroborate plaintiff's claim of

having made twenty-five written complaints about the discriminatory conduct.

      Plaintiff argues that her allegations alone are sufficient to defeat summary

judgment, but they are not. "To defeat a motion for summary judgment, the

opponent must 'come forward with evidence' that creates a genuine issue of

material fact." Cortez v. Gindhart, 435 N.J. Super. 589, 605 (App. Div. 2014)

(quoting Horizon Blue Cross Blue Shield of N.J. v. State, 425 N.J. Super. 1, 32

(App. Div. 2012)). "Bare conclusory assertions, without factual support in the

record, will not defeat a meritorious application for summary judgment."

Horizon Blue Cross Blue Shield, 425 N.J. Super. at 32 (citing Brae Asset Fund,

LP v. Newman, 327 N.J. Super. 129, 134 (App. Div. 1999)); accord Puder v.

Buechel, 183 N.J. 428, 440-41 (2005) ("[C]onclusory and self-serving assertions

by one of the parties are insufficient to overcome the [summary judgment]

motion."); Oakley v. Wianecki, 345 N.J. Super. 194, 201 (App. Div. 2001)

("unsubstantiated inferences and feelings" are insufficient to defeat a motion for

summary judgment). We need not explicate at length the facts in Oakley, except

to point out that it presented similar unsubstantiated claims of sexual harassment

in the workplace. Id. at 197-200.




                                                                          A-4455-16T3
                                        9
      The LAD also makes it unlawful "[f]or any person to take reprisals against

any person because that person has opposed any practices or acts forbidden

under this act."   N.J.S.A. 10:5-12(d).      To establish a prima facie case of

retaliation, a plaintiff must demonstrate that he or she (1) "engaged in a protected

activity known to the employer"; (2) was "subjected to an adverse employment

decision"; and (3) there was "a casual link between the protected activity and

the adverse employment action." Battaglia v. United Parcel Serv., Inc., 214 N.J.

518, 547 (2013) (citing Woods-Pirozzi v. Nabisco Foods, 290 N.J. Super. 252,

274 (App. Div. 1996)). In evaluating a retaliation claim under the LAD, the

Court has followed the United States Supreme Court's burden-shifting analysis

delineated in McDonnell Douglas Corporation v. Green, 411 U.S. 792, 802–04

(1973). Battaglia, 214 N.J. at 546–47. If the plaintiff establishes a prima facie

case, a defendant has the burden to provide a legitimate reason for the adverse

employment action. Woods, 290 N.J. Super. at 274. The plaintiff then must

show that a retaliatory intent motivated the adverse employment action either

by indirectly "proving that the proffered reason is a pretext for the retaliation,"

or by directly showing "that a retaliatory [intent] more likely than not motivated

[the] defendant's action." Ibid.




                                                                            A-4455-16T3
                                        10
      Assuming arguendo plaintiff's bare assertions were sufficient to establish

a prima facie case of retaliation in violation of the LAD, summary judgment was

nevertheless appropriate because she failed to rebut the abundant proof

supporting defendant's non-pretextual reasons for termination. Regarding the

burden-shifting analysis, "[w]e have adopted and consistently applied th[e]

standard" set out by the Third Circuit in Fuentes v. Perskie, 32 F.3d 759 (3d Cir.

1994). DeWees v. RCN Corp., 380 N.J. Super. 511, 528 (App. Div. 2005).

            [T]o avoid summary judgment, the plaintiff's evidence
            rebutting the employer's proffered legitimate reasons
            must allow a factfinder reasonably to infer that each of
            the employer's proffered non-discriminatory reasons
            . . . was either a post hoc fabrication or otherwise did
            not actually motivate the employment action (that is,
            the proffered reason is a pretext).

                  To discredit the employer's proffered reason,
            however, the plaintiff cannot simply show that the
            employer's decision was wrong or mistaken, since the
            factual dispute at issue is whether discriminatory
            animus motivated the employer, not whether the
            employer is wise, shrewd, prudent, or competent.
            Rather, the non-moving plaintiff must demonstrate
            such weaknesses, implausibilities, inconsistencies,
            incoherencies, or contradictions in the employer's
            proffered legitimate reasons for its action that a
            reasonable factfinder could rationally find them
            unworthy of credence, and hence infer that the
            employer did not act for [the asserted] non-
            discriminatory reasons.



                                                                          A-4455-16T3
                                       11
               [Fuentes, 32 F.3d at 764-65 (citations and quotations
               omitted).]

Our review of the motion record convinces us summary judgment was

appropriate.

      Affirmed.




                                                                       A-4455-16T3
                                       12